Citation Nr: 1135311	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1988 to January 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent evaluation for the Veteran's service-connected dorsal lumbosacral strain.  

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in April 2011.   The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for her lumbar spine disability in July 2010.  In April 2011, the Veteran reported that her symptoms had worsened since the examination.  In light of this evidence, the Board finds that a contemporaneous and thorough VA examination is required to determine the severity of the lumbar spine disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and that the consequences of failing to report without good cause will include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Additionally, the Board notes that the evidence of record indicates findings that the Veteran has degenerative disc disease of the lumbar spine.  The RO, however, did not consider the rating criteria for intervertebral disc syndrome (IDS) when rating the low back disability or provide notice of either the criteria for IDS.  The Board finds that there is potential prejudice to the Veteran if she does not receive notice of these regulations and if the RO does not consider the rating criteria in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  Ask the Veteran about the existence of any non-VA treatment, and if any such treatment is reported, request the associated records.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current extent and severity of her lumbar spine disability.  Complaints and clinical manifestations should be reported in detail.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims file should be available for review by the examiner in conjunction with the examination.

The examiner is requested to specify whether the Veteran's disc disease has caused any incapacitating episodes, and if so, specify the duration of such episodes in the past year.  The examiner is also requested to specify whether the Veteran has radiculopathy of the lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  Any other neurological impairment resulting from the service-connected disability should be identified.   

Range of motion should be noted in degrees.  The examination report should address any weakened movement of the lumbosacral spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

3.  Thereafter, readjudicate the claim for an increased rating for the Veteran's service-connected lumbar spine disability, along with consideration of the IDS regulations.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

